                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

J.C. Johnson, and Diamond Willow, LLC,       )
                                             )
                      Plaintiffs,            )
                                             )       ORDER OF DISMISSAL
               vs.                           )       WITHOUT PREJUDICE
                                             )
Randy Phelan, John Doe I thru VI,            )       Case No. 1:19-cv-102
Mark Fox, Fred Fox, and Monica               )
Mayer, M.D.,                                 )
                                             )
                      Defendants.            )

       Before the Court is the Plaintiffs’ “Motion for Emergency Temporary Restraining Order

Without Notice” filed on August 26, 2019. See Docket No. 6. The Plaintiffs seeks a temporary

restraining order pursuant to Rule 65(b) of the Federal Rules of Civil Procedure, specifically

requesting an order prohibiting the Defendants from interfering with the Plaintiffs’ business

operations located on the Fort Berthold Indian Reservation and the State of North Dakota.



I.     BACKGROUND

       J.C. Johnson, individually, and Diamond Willow, LLC (“Diamond Willow”) initiated this

action on June 11, 2019, by filing a complaint in federal court against Randy Phelan and John Does

I through VI. See Doc. No. 1. The Plaintiffs filed an amended complaint on August 26, 2019.

See Doc. No. 4. In the amended complaint, the Plaintiffs added Mark Fox, Fred Fox, and Monica

Mayer, M.D., as Defendants. The Plaintiffs allege the individually named Defendants, as members

of the Three Affiliated Tribes Tribal Council, have interfered with Johnson’s operation of

Diamond Willow “in an effort to shut down Diamond Willow.” On August 16, 2019, the Tribal

Business Council took Executive Action to stay the renewal of Diamond Willow’s business license

                                                 1
“until such time as the IBA responds to the trespass inquiry and completes its investigation, and

directs the TERO Commission to take action consistent with this [Executive Action].” See Doc.

No. 4-3. The Office of Chairman Mark Fox distributed the Executive Action to certain oil and gas

companies on August 22, 2019. Prior to the issuance of the Executive Action, Diamond Willow

conducted operations on the Fort Berthold Indian Reservation though a business license with the

Tribal Employment Rights Office (“TERO”) of the Three Affiliated Tribes. See Doc. No. 4, p. 5.

        The Plaintiffs allege five (5) causes of action in their complaint: (1) tortious interference

with contract, (2) conspiracy, (3) declaratory relief, (4) injunctive relief, and (5) intentional

infliction of emotional distress. However, the Plaintiffs allege this action “involves federal Indian

preference law and federal mineral leases that mandate Indian preference in employment on

Indian/federal trust lands, and more specifically to allotted lands held in trust by the United States

for individual Plaintiffs.” Id. at 3.

        The Plaintiffs filed the motion for temporary restraining order on August 26, 2019. That

same day, Defendant Randy Phelan filed a motion to dismiss the original complaint for lack of

jurisdiction. See Doc. No. 8. The Defendants filed a response to the motion for temporary

restraining order on August 27, 2019. See Doc. No. 11.



II.     LEGAL DISCUSSION

        Before the Court may address a motion for preliminary injunction, the Court must be

satisfied it has jurisdiction over the matter. “Federal courts are courts of limited jurisdiction.”

Myers v. Richland County, 429 F.3d 740, 745 (8th Cir. 2005) (quoting Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994)). The burden of establishing a federal court’s

jurisdiction rests upon the party asserting jurisdiction. Kokkonen, 511 U.S. at 377. Jurisdictional
                                                  2
issues may be raised sua sponte by a federal court when there is an indication that jurisdiction is

lacking. Krein v. Norris, 250 F.3d 1184, 1187 (8th Cir. 2001) (citing Thomas v. Basham, 931 F.2d

521, 522 (8th Cir. 1991))

       The Plaintiffs allege this Court’s jurisdiction arises pursuant to 28 U.S.C. § 1331. See Doc.

No. 4, p. 3. Section 1331 provides that “district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

Consequently, pursuant to Rule 8(a)(1) of the Federal Rules of Civil Procedure, the Plaintiffs are

required to plead a “short and plain statement of the grounds for the court’s [subject matter]

jurisdiction . . . .” Fed. R. Civ. P. 8(a)(1). The Plaintiffs allege this Court has subject matter

jurisdiction “because the action involves federal Indian preference law and federal mineral leases

that mandate Indian preference in employment on Indian/federal trust lands, and more specifically

to allotted lands held in trust by the United States for individual Plaintiffs.” See Doc. No. 4, p. 3.

       The claims asserted against the Defendants in the amended complaint consist of (1) tortious

interference with contract, (2) conspiracy, (3) declaratory relief, (4) injunctive relief, and (5)

intentional infliction of emotional distress. The Plaintiffs’ causes of action arise exclusively from

the actions of the Tribal Business Council’s staying the renewal of Diamond Willow’s business

license by Executive Action, and Chairman Fox’s communication of such stayed renewal to oil

and gas companies.     Those actions of the Tribal Business Council are certainly troubling and

suspect. The Plaintiffs couch their claims as arising under federal law; however, a review of the

allegations in the complaint unquestionably reveals the claims asserted do not arise under the

Constitution, laws, or treaties of the United States. See 28 U.S.C. § 1331. The mere reference in

the complaint to “federal Indian preference law” and “federal mineral leases,” or “federal trust

lands” is insufficient to trigger federal question jurisdiction. The Plaintiffs have failed to meet
                                                  3
their burden to establish this Court’s subject matter jurisdiction over this action. Consequently,

the Court finds it lacks jurisdiction over the case and it must be dismissed.1



IV.      CONCLUSION

         The Court has thoroughly reviewed the record and finds the Court lacks jurisdiction over

the case. Consequently, the Court ORDERS Plaintiffs’ amended complaint (Doc. No. 4) against

the Defendants be DISMISSED WITHOUT PREJUDICE. This case involves common law

tort claims and remedies that can be, and need to be, addressed in tribal court.

         IT IS SO ORDERED.

         Dated this 28th day of August, 2019.

                                                       /s/ Daniel L. Hovland
                                                       Daniel L. Hovland, District Judge
                                                       United States District Court




1
  The Court notes that had it exercised jurisdiction over the matter, the Court would have denied the Plaintiff’s motion
for a temporary restraining order at this stage because the Dataphase factors do not weigh in favor of the issuance of
such an order. See Dataphase Systems, Inc., v. C L Systems, Inc., 640 F.2d 109, 114 (8th Cir. 1981). Further, the
strict requirements of Rule 65(b)(1) for obtaining a temporary restraining order without notice have not been met.
                                                           4
